DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-8 are indefinite because the properties of the symbols of L*, ∆E, *C are not defined.  Appropriate correction is required.
Regarding claim 9, the phrase "platelet-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brown (U.S. Patent Application Publication 2006/0029823).  Regarding Claims 1 and 19, Brown shows a blow molded multilayer article comprising: a hollow body defined by a wall comprising an inner surface and an outer surface (0041), the wall being formed in at least one region by 2 (Claim 19) or 3 layers (Claim 1) comprising: a first skin layer and a second skin layer comprising an effect pigment and a first thermoplastic resin, wherein the first skin layer comprises the outer surface of the wall in the region and the second skin layer comprises the inner surface of the wall in the region (0040-0041, 0046); a core comprising a total luminous transmittance of less than 50% is sandwiched between the two skin layers (0041: luminous transmittance of less than 50% is held to be opaque), wherein the core comprises a second thermoplastic resin; wherein the first thermoplastic resin and the second thermoplastic resin are the same (0046).
Regarding Claim 2, Brown shows the article of claim 1, including one wherein the effect pigment comprises a special effect pigment (0039: “special effect pigment” is broadly construed as any preferred pigment since “special” is subjective).
Regarding Claims 3-8 and 12, Brown shows the article of claim 2 above, including all of the claimed ingredients.  Brown does not specifically show the claimed L*, ∆E, *C properties, but these are being held as inherent to Brown’s disclosure since he shows all of the claimed ingredients.
Regarding Claim 10, Brown shows the article of claim 1 above, including one wherein the first skin layer and second skin layer comprise appropriate relative thicknesses, which would reasonably include at least 25% different (0069, 0074, 0076-0077).
Regarding Claim 11, Brown shows the article of claim 1 above, including one wherein the article is a bottle (0041).
Regarding Claims 13-14, Brown shows the article of claim 1 above, including one wherein the first and second thermoplastic resin is PET (0046).
Regarding Claim 15, Brown shows the article of claim 13 above, including one wherein the second resin comprises recycled PET (0060).
Regarding Claim 16, Brown shows the article of claim 15 above, including one wherein the first resin comprises PET (0046).
Regarding Claim 17, Brown shows the article of claim 1 above, including one wherein the skin layers and core layer are adhered to each other (0023: adherence would comprise the claimed “slightly interpenetrated at an interface”).
Regarding Claim 18, Brown shows the article of claim 1 above, including one wherein the region formed by three layers comprises more than 90% of the article weight (the whole article, i.e. 100%, is three layers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Dieter et al. (WO 2017/134099).  Brown shows the article of claim 1 above, but he does not show a pigment platelet.  Dieter et al., hereafter “Dieter,” show that it is known to use pigment platelets, wherein the pigment platelets are aligned parallel to the surface of the article (see Description translation).  It would have been obvious to use Dieter’s pigment platelets as the pigment in Brown’s article in order to achieve the desired pigment effecting (Dieter).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742